Exhibit 10.105

AMENDMENT TO

EMISPHERE TECHNOLOGIES, INC.

AMENDED AND RESTATED

13% SENIOR SECURED CONVERTIBLE NOTE

This Amendment (“Amendment”), dated as of March 28, 2014, is entered into by and
among Emisphere Technologies, Inc., a Delaware corporation (the “Company”), and
the undersigned note holders (each a “Note Holder” and collectively, the “Note
Holders”). Capitalized terms used herein and not defined shall have the meaning
set forth in the Notes, as defined below.

WHEREAS, the Company issued an Amended and Restated 13% Senior Secured
Convertible Note to each Note Holder on May 7, 2013 (each a “Note” and
collectively with the notes issued in payment of interest thereon, the “Notes”);

WHEREAS, pursuant to Section 8(a)(xiii) of the Notes, an Event of Default shall
occur on the failure of the Company to achieve the Milestones set forth in
Exhibit A hereto;

WHEREAS, due to unforeseen circumstances, it is not commercially practicable for
the Company to achieve certain of the Milestones (each, a “Waiver Milestone”) by
the dates agreed to in the Notes;

WHEREAS, the Company and the Note Holders desire to avoid the occurrence of an
Event of Default resulting from the Company’s failure to achieve a Waiver
Milestone, and to adjust accordingly the terms and timing of the Waiver
Milestones as set forth in Exhibit B attached hereto.

NOW THEREFORE, in consideration of the premises and of the mutual covenants,
conditions and agreements set forth herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto, intending to be legally bound, hereby enter into this Amendment
and agree as follows:

 

  1. Revised Milestones. Each of the undersigned Note Holders agree to replace
the Waiver Milestones with the revised Milestones attached hereto as Exhibit B.
Except as set forth in Exhibit B, each of the Milestones shall remain in effect
as set forth in Exhibit A.

 

  2. Representations. The Company hereby represents and warrants to the Note
Holders that after giving effect to the provisions of this Amendment, no Default
or Event of Default shall have occurred and be continuing.

 

  3. Course of Dealings. No course of dealing on the part of the Note Holders,
nor any failure or delay in the exercise of any right by the Note Holders, shall
operate as a waiver thereof, and any single or partial exercise of any such
right shall not preclude any later exercise of any such right. The Note Holders’
failure at any time to require strict performance by the Company of any
provision shall not affect any right of the Note Holders thereafter to demand
strict compliance and performance. Any suspension or waiver of a right must be
in a signed writing.

 

  4. Legal Effect. Except as amended by this Agreement, the Notes remain in full
force and effect.

 

  5. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of Delaware, without regard to the
conflict of laws provisions thereof.

[Signature Page Follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first above written.

This Amendment may be executed in any number of counterparts, each of which
shall constitute an original, but which, when taken together, shall constitute
one instrument. One or more counterparts of this Amendment may be delivered via
facsimile or other electronic means, with the intention that they shall have the
same effect as an original counterpart hereof.

 

THE COMPANY:   EMISPHERE TECHNOLOGIES, INC.   By:  

/s/ Michael R. Garone

  Name:   Michael R. Garone   Title:   Chief Financial Officer and Corporate
Secretary NOTE HOLDERS:  

MHR CAPITAL PARTNERS MASTER ACCOUNT LP

By MHR Advisors LLC, its general partner

   

/s/ Janet Yeung

  Name:   Janet Yeung   Title:   Authorized Signatory  

MHR CAPITAL PARTNERS (100) LP

By MHR Advisors LLC, its general partner

  By:  

/s/ Janet Yeung

  Name:   Janet Yeung   Title:   Authorized Signatory  

MHR INSTITUTIONAL PARTNERS II LP

By MHR Institutional Advisors II LLC, its general partner

  By:  

/s/ Janet Yeung

  Name:   Janet Yeung   Title:   Authorized Signatory  

MHR INSTITUTIONAL PARTNERS IIA LP

By MHR Institutional Advisors II LLC, its general partner

  By:  

/s/ Janet Yeung

  Name:   Janet Yeung   Title:   Authorized Signatory

 

-2-



--------------------------------------------------------------------------------

Exhibit A

Milestone Schedule

The following shall each constitute a “Milestone” for purposes of the Note:

Net Product Sales Milestones:

 

  1. The Company shall have Net Product Sales during the fiscal year ended
December 31, 2014 of at least $5.5 million.*

 

  2. The Company shall have Net Product Sales during the fiscal year ended
December 31, 2015 of at least $17.5 million.

 

  3. The Company shall have Net Product Sales during the fiscal year ended
December 2016 of at least $34.0 million.

Operational Performance Milestones

 

  1. The Company shall have executed a license or distribution agreement for the
sale of Eligen-B12 in at least one (1) Approved Jurisdiction on or prior to
December 31, 2013.*

 

  2. The Company shall have executed one or more license or distribution
agreements for the sale of Eligen-B12 in at least two (2) additional Approved
Jurisdictions (for a total of at least three (3) Approved Jurisdictions) on or
prior to December 31, 2014.*

 

  3. The Company shall have executed one or more license or distribution
agreements for the sale of Eligen-B12 in at least two (2) additional Approved
Jurisdictions (for a total of at least five (5) Approved Jurisdictions) on or
prior to December 31, 2015.*

 

  4. The Company shall have executed a license or distribution agreement for the
sale of Eligen-B12 in one (1) additional Approved Jurisdiction (for a total of
at least six (6) Approved Jurisdictions) on or prior to December 31, 2016.*

In the event that the Company does not satisfy one of the Operational
Performance Milestones set forth above, the Company shall have a grace period of
four (4) months to satisfy such Operational Performance Milestone. The foregoing
grace period shall only be available one time and shall not affect the total
number of license or distribution agreements that must be executed in subsequent
periods. For example, in the event that the Company does not execute any license
or distribution agreement for the sale of Eligen-B12 in an Approved Jurisdiction
on or prior to December 31, 2013, the Company must execute (a) one license or
distribution agreement for the sale of Eligen-B12 in an Approved Jurisdiction by
April 30, 2014 and (b) license and distribution agreements in at least three
(3) Approved Jurisdictions on or prior to December 31, 2014.

Eligen-B12 Manufacturing Milestone

 

  1. The Company shall have at least 4.5 million tablets of Eligen-B12
manufactured and available for commercial sale on or prior to April 26, 2014.*

 

* Waiver Milestone

 



--------------------------------------------------------------------------------

“Approved Jurisdiction” means any of the following countries or territories:
Argentina, Australia, Brazil, Canada, Chile, China, France, Hong Kong, Germany,
India, Israel, Italy, Japan, Mexico, New Zealand, Peru, Singapore, Spain, South
Korea, Switzerland, Turkey, United Kingdom or United States and such other
countries with comparable economic or strategic profiles as may be agreed by the
Company and MHR in writing from time to time.

“Net Product Sales” means Revenues for the applicable fiscal year resulting
solely from the sale of the Company’s products that are not combined or proposed
to be combined with proprietary technology or products of any other Person. The
determination as to whether Net Product Sales for any fiscal year shall have met
or exceeded the applicable Milestone shall be made on the date that the
Company’s independent registered public accounting firm delivers the audit
report to the Board of Directors and stockholders of the Company regarding the
financial statements of the Company for such fiscal year.

“Revenues” means the amount ascribed to “Revenues” in the Income Statement.



--------------------------------------------------------------------------------

Exhibit B

Revised Milestones

The following revised Milestones shall replace the corresponding Waiver
Milestone set forth in Exhibit A for purposes of the Note; all other Milestones
remain unchanged:

Net Product Sales Milestones:

 

  1. The Company shall have Net Product Sales during the period beginning
March 31, 2014 and ending April 1, 2015 of at least $5.5 million.

Operational Performance Milestones

 

  1. [Deleted.]

 

  2. The Company shall have executed one or more license or distribution
agreements for the sale of Eligen-B12 in at least two (2) Approved Jurisdictions
(for a total of at least two (2) Approved Jurisdictions) on or prior to April 1,
2015.

 

  3. The Company shall have executed one or more license or distribution
agreements for the sale of Eligen-B12 in at least two (2) additional Approved
Jurisdictions (for a total of at least four (4) Approved Jurisdictions) on or
prior to December 31, 2015.

 

  4. The Company shall have executed a license or distribution agreement for the
sale of Eligen-B12 in one (1) additional Approved Jurisdiction (for a total of
at least five (5) Approved Jurisdictions) on or prior to December 31, 2016.

In the event that the Company does not satisfy one of the Operational
Performance Milestones set forth above, the Company shall have a grace period of
four (4) months to satisfy such Operational Performance Milestone. The foregoing
grace period shall only be available one time and shall not affect the total
number of license or distribution agreements that must be executed in subsequent
periods. For example, in the event that the Company does not execute license or
distribution agreement for the sale of Eligen-B12 in at least two Approved
Jurisdictions on or prior to April 1, 2015, the Company must execute (a) license
or distribution agreement for the sale of Eligen-B12 in two Approved
Jurisdiction by August 1, 2015 and (b) license and distribution agreements in at
least four (4) Approved Jurisdictions on or prior to December 31, 2015.

Eligen-B12 Manufacturing Milestone

 

  1. The Company shall have at least 4.5 million tablets of Eligen-B12
manufactured and available for commercial sale on or prior to December 31, 2014.